IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :           No. 2345 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 205 DB 2015
                                :
           v.                   :           Attorney Registration No. 47150
                                :
ROBERT L. REICHLE               :           (Allegheny County)
                                :
                Respondent      :


                                       ORDER


PER CURIAM


      AND NOW, this 13th day of February, 2017, upon consideration of the Verified

Statement of Resignation, Robert L. Reichle is disbarred on consent from the Bar of the

Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply with the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).